IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-55,452-14


                                IN RE JAMES SMILEY, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
           CAUSE NO. D-1-DC-01-100459-C IN THE 390TH DISTRICT COURT
                            FROM TRAVIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Travis County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Travis County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Travis County, or forward

a copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX .

R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this

order within thirty days from the date of this order.
                         2



Filed: August 17, 2022
Do not publish